Citation Nr: 1012052	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  06-25 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder.  

2.  Entitlement to an increased disability rating for 
service-connected gastroesophageal reflux disease (GERD), 
currently evaluated as 30 percent.  

3.  Entitlement to an increased disability rating for 
service-connected bilateral pes planus, currently evaluated 
as 10 percent disabling.  

4.  Entitlement to an increased disability rating for 
service-connected arthritis of the right knee, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from April 28, 1997, to 
June 19, 1997.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

Procedural history

In an unappealed April 2000 decision, the Board denied the 
Veteran's claim for entitlement to service connection for a 
low back disorder.  

In November 2004, the Veteran submitted a claim for increased 
disability ratings for service-connected arthritis of both 
knees.  The RO continued the 10 percent disability rating for 
the right knee disability and increased the rating for the 
left knee disability to 20 percent in a March 2005 rating 
decision.  

In May 2005, the Veteran submitted a claim for increased 
disability ratings for her service-connected bilateral pes 
planus and GERD.  The RO continued the 10 percent disability 
rating for each of those disabilities in an August 2005 
rating decision.  In January 2006, a notice of disagreement 
(NOD) was received concerning the issues addressed in the May 
2005 rating decision.  

The RO issued a statement of the case in May 2006 regarding 
the issues relating to GERD, bilateral pes planus, and right 
knee arthritis.  In June 2006, the Veteran submitted a VA 
Form 9, perfecting his appeal of those three issues.  

In December 2006, the Veteran submitted a petition to reopen 
the claim for service connection for a chronic low back 
condition, which was denied in an April 2007 rating decision.  
The Veteran disagreed and timely appealed that issue.  

In November 2007, the Veteran and her representative 
presented evidence and testimony at a hearing at the RO 
before the undersigned.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.  

The Board issued a decision in this case in July 2008 that 
reopened the Veteran's previously denied claim for service 
connection for a low back disorder, denied the claim for an 
increased rating for bilateral pes planus, and remanded for 
additional development the issues concerning increased 
ratings for GERD and right knee arthritis.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to a Joint 
Motion for Partial Remand (JMR), the Court issued an Order in 
May 2009 that vacated and remanded that portion of the 
Board's July 2008 decision concerning an increased rating for 
bilateral pes planus, noting that the other issues had been 
remanded by the Board. 

Issues not on appeal

An April 2007 rating decision continued a 20 percent 
disability rating for the Veteran's left knee disability; 
continued 10 percent disability ratings for the Veteran's 
service-connected ulnar nerve compression of the right and 
left upper extremities; continued a noncompensable disability 
rating for service-connected costochondritis; and denied 
entitlement to a total disability rating based on individual 
unemployability (TDIU), in addition to the denial of service 
connection for a low back disorder.  The Veteran submitted a 
May 2007 NOD which addressed only the low back and TDIU 
issues.  In an October 2007 VA Form 9 substantive appeal, the 
Veteran only appealed the issue concerning service connection 
for a low back disorder.  Thus, with the exception of the 
issue regarding service connection for a low back disorder, 
the issues addressed in the April 2007 rating decision are 
not in appellate status and will be addressed no further 
herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The JMR indicated that a remand was required because the 
Board had not provided adequate reasons or bases for its 
rejection of the Veteran's reported symptomatology.  The JMR 
also indicated that the Board should obtain a new examination 
unless it found the Veteran's reported symptomatology and the 
report of increased severity not credible in light of 
competent affirmative evidence contradicting the Veteran's 
statements.  In addition, the JMR stated that the Board had 
inadequately addressed the question of referral for an 
extraschedular rating under 38 C.F.R. § 3.321 (2009).  

Subsequent to the Board's July 2008 decision, additional VA 
treatment records have been added to the file, as well as the 
report of a VA compensation examination November 2008, with 
an addendum in September 2009.  Some of the treatment records 
are relevant to the issues currently before the Board and 
have not been considered by the RO in the first instance.  

In light of the findings of the JMR and given the passage of 
almost four years since the Veteran's last VA compensation 
examination of her feet, the Board finds that an additional 
examination of the Veteran's pes planus is needed.  Where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 
3.327(a) (2009).

As referenced above, the Board's July 2008 decision reopened 
the issue of service connection for a low back disorder and 
then remanded that issue along with the issues concerning 
increased ratings for GERD and right knee arthritis for 
additional development.  The claims file does not indicate 
whether the RO has had an opportunity to complete all of the 
evidentiary development requested in the remand portion of 
the July 2008 decision during the pendency of the Veteran's 
appeal to the Court, although substantial development has in 
fact been conducted.  Therefore, to ensure that the remanded 
issues are fully addressed, the RO should review the 
instructions contained in the July 2008 Remand, ensure that 
all the requested development has been accomplished, and 
readjudicate the issues of service connection for low back 
disability and increased ratings for GERD and right knee 
arthritis.  A supplemental statement of the case should then 
be issued, where appropriate.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all 
sources of treatment and examination for 
her feet since March 2007.  After 
obtaining any necessary authorizations 
request copies of the records of all 
treatment or examination identified by 
the Veteran, in particular from the 
Columbia VAMC.  Associate with the claims 
file all records that are received.  Any 
negative development/response should be 
included in the claims file.

2.  After all requested records have been 
received, schedule the Veteran for an 
examination of her feet.  The claims file 
must be reviewed by the examiner.  The 
examiner's report should set forth in 
detail all relevant symptoms, clinical 
findings, and diagnoses concerning 


the Veteran's pes planus.  All necessary 
tests, including x-rays if indicated, 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner should identify all residuals 
attributable to the Veteran's service-
connected pes planus.  Such should 
include discussion as to whether there is 
any additional loss of function due to 
factors such as pain, weakness, 
fatigability, and incoordination.  

All opinions must be supported by 
adequate rationale.  If the examiner is 
unable to provide an opinion without 
resorting to mere speculation, such 
should be stated with rationale. 

3.  Following the completion of the 
foregoing, VBA should readjudicate the 
Veteran's claims.  If any claim is not 
granted to the Veteran's satisfaction, 
VBA should provide her and her 
representative with a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response 
before returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


